t c memo united_states tax_court seagate technology inc successor_in_interest to seagate peripherals inc f k a conner peripherals inc petitioner v commissioner of internal revenue respondent docket no filed date p’s controlled_foreign_corporation s sold its operating_assets to an unrelated corporation c in exchange for stock of c the parties to the asset sale executed a lockup agreement prohibiting s from selling the c stock during a restricted_period because c was in the process of making its initial_public_offering during the restricted_period the price of the c stock increased when the sale restrictions lapsed s sold the c stock and realized a gain under sec_951 and sec_954 i r c p must include in its u s income its pro_rata portion of s’ foreign_personal_holding_company_income fphci under sec_1_954-2t e iv temporary income_tax regs fed reg date gain from the sale of operating_assets used in s’ trade_or_business does not give rise to foreign_personal_holding_company_income fphci under sec_954 c b i-r c gain from the sale of a passive investment in stock does give rise to fphci -- - the parties seek to determine as a matter of law whether the relation-back doctrine established in 344_us_6 applies for purposes of sec_954 i r c in characterizing s’ portion of the gain relating to the increase in the value of the c stock during the period in which s was prohibited from selling the stock p contends that under the relation-back doctrine the sale of the c stock was integrally related to the sale of the operating_assets due to the lockup agreement and the restrictions on re-sale of the c stock and that the gain on the sale of the stock must take its character from the sale of the assets and does not constitute fphci r contends that the relation-back doctrine does not apply and s’ gain on the sale of c stock constitutes gain from a separate investment in stock giving rise to fphci taxable to p held the relation-back doctrine established in arrowsmith does not apply based on the facts of this case to characterize s’ gain on the sale of c stock for purposes of sec_954 i r c and accordingly the gain on the sale of the c stock constitutes fphci mark a oates thomas v m linguanti john m peterson jr mary eb wynne and andrew p crousore for petitioner debra k estrem michael j cooper bryce a kranzthor jeffrey l heinkel lavonne d lawson ewan d purkiss and mark s heroux for respondent memorandum opinion gerber judge pursuant to rule ’ this matter is before the court on the parties’ cross-motions for partial summary 1‘ unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years at issue judgment the parties seek to determine as a matter of law whether the relation-back doctrine established in 344_us_6 applies in characterizing petitioner’s gain on the sale of stock for purposes of sec_954 summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir there is no genuine issue as to any material fact with respect to the specific legal issue before us and accordingly this matter is ripe for judgment on the contested issue as a matter of law see rule b petitioner has filed two motions for partial summary_judgment this opinion considers what has been denominated in one of those motions as the sec_954 read-rite issue the other motion for partial summary_judgment concerns what has been denominated as the sec_482 cost-sharing issue which involves the guestion of whether the cost if any of employee stock_options should be included as part of petitioner’s cost- sharing_agreement with its foreign subsidiaries while respondent originally believed and argued in his brief that material facts were in dispute respondent later conceded that the parties’ disagreements over the facts focused on interpretations and conclusions drawn from the underlying facts and not on the facts themselves - background petitioner is the successor-in-interest to conner peripherals inc conner u s a delaware corporation conner u s developed and manufactured hard disk drives for sale to personal computer manufacturers and other customers conner malaysia a third-tier wholly owned malaysian manufacturing subsidiary of conner u s manufactured hard disk drives and head-stack assemblies for hard disk drives in malaysia an asset purchase agreement between conner malaysia read- rite corp read-rite and conner u s was executed on date pursuant to the asset purchase agreement conner malaysia sold its head-stack assembly operating_assets the assets to read-rite an unrelated third party the deal negotiated between conner malaysia and read-rite called for conner malaysia to sell its assets in exchange principally for read-rite stock at the time the sale was negotiated read-rite was preparing to make its initial_public_offering of stock ipo pursuant to the asset purchase agreement the consideration for the assets consisted of the following read-rite shares on the delivery date as defined in sec_3_2 read-rite shall deliver to conner shares of capital stock of read-rite the shares determined as follows a in the event of an initial_public_offering of read-rite common_stock pursuant to a registration_statement on form s-1 an initial public --- - offering which closes within sixty days of the closing date read-rite shall issue to conner that number of shares of common_stock dollar_figure01 par_value of read-rite determined by dividing dollar_figure subject_to adjustment as provided in sec_2 by the per share price to the public in the initial_public_offering any fractional share shall be rounded to the nearest whole share the asset purchase agreement also provided for an adjustment to the purchase_price as follows adjustment to purchase_price the dollar_figure aggregate consideration described in sec_2_1 shall be subject_to adjustment on a dollar for dollar basis to the extent that the aggregate net value of the inventory and fixed assets at the closing as determined in accordance with this sec_2 is greater than or less than dollar_figure notwithstanding the foregoing no adjustment shall be made for an aggregate deviation from dollar_figure less than or equal to dollar_figure and any adjustment shall be made only to the extent that such aggregate net value exceeds dollar_figure or is less than dollar_figure to the extent that the purchase_price after such adjustment exceeds dollar_figure read-rite shall pay such excess_amount to conner in cash on the closing date to the extent that the purchase_price after such adjustment is less than big_number the number of shares delivered to conner shall be appropriately reduced ernst and young appraised the inventory and fixed assets in the amount of dollar_figure as a result there was a net downward adjustment to the purchase_price from dollar_figure to dollar_figure thus while it was originally contemplated that conner malaysia would exchange its assets for big_number shares of read-rite stock representing approximately percent of read-rite’s outstanding shares after the ipo the actual number of read-rite shares that were delivered to conner malaysia was -- - big_number read-rite’s underwriter hambrecht quist announced the purchase_price_adjustment in its read-rite company report as follows the original purchase_price for the conner hsa operation was dollar_figure million in stock at the ipo price of dollar_figure read-rite however was able to dramatically lower the inventory levels of its own heads at the conner hsa location before the transaction closed resulting in a reduction in the actual purchase_price to less than dollar_figure million and thus fewer shares x emphasis omitted in order to prevent conner malaysia from selling its shares into the market immediately following the ipo read-rite required conner malaysia as part of the deal to agree to restrictions upon how soon conner malaysia could sell the read- rite shares specifically read-rite and conner malaysia agreed that the read-rite shares that conner malaysia was to receive would be freely tradeable at the closing of the ipo subject_to a lockup agreement that prevented conner malaysia from selling any of the read-rite shares for days following the closing of the ipo two-thirds of the shares for days following the closing of the ipo and one-third of the share sec_1 year following the closing of the ipo these restrictions on the sale of the read-rite stock were expressly included in the asset purchase agreement in order to prevent read-rite from amending the asset purchase agreement to allow a waiver or release of the sale restrictions read-rite’s underwriters entered into separate agreements with read-rite - these underwriting agreements prevented read-rite from unilaterally releasing conner malaysia from the restrictions on sale without the underwriters’ express written consent on date read-rite launched its ipo and on date the asset sale between read-rite and conner malaysia closed the delivery date of the shares under the asset purchase agreement was date conner malaysia obtained a valuation by unterberg harris an investment banking firm of the appropriate discount applicable to the read-rite shares based upon the restrictions on sale the discount applied to the read-rite shares took into account the lockup provisions applied to the shares the discounted value or book cost of the read-rite shares was calculated to be dollar_figure for financial reporting purposes conner malaysia calculated the gain realized on the sale of the its assets to be dollar_figure this figure was derived by subtracting the book_value of the assets from the discounted value of the read-rite stock pursuant to the asset purchase agreement the restrictions on conner malaysia’s sale of the read-rite stock lapsed days days and year following the closing of the date of the read-rite ipo once the restrictions lapsed conner malaysia was free to keep or sell the shares as it wished - - on date days after the closing of the ipo the sale restriction on the first one-third of conner malaysia’s read-rite shares lapsed on this date the closing price of read-rite shares was dollar_figure-1 per share on date conner malaysia sold the first third of its read-rite shares big_number shares at an average price of dollar_figure yielding total_proceeds of dollar_figure the price of read-rite shares fell by dollar_figure from date the date the first restriction on the sale of shares lapsed to date the date conner malaysia sold the first one-third of its shares thus by holding the big_number shares beyond date conner malaysia lost dollar_figure in proceeds that it would have received had it sold the shares on date on date days following the closing date of the ipo the second restriction on sale lapsed on this day the closing price of read-rite shares was dollar_figure-1 per shares on this day conner malaysia sold big_number shares out of the big_number shares that it was then entitled to sell conner malaysia sold the big_number shares for an average price of dollar_figure per share yielding proceeds of dollar_figure conner malaysia sold the remaining big_number shares from the second one-third of its shares on date at an average price of dollar_figure-1 per share yielding proceeds of dollar_figure - between date the date the second restriction lapsed and date the price at which conner malaysia sold the read-rite shares increased by dollar_figure-1 per share thus by holding the big_number shares beyond the date the second sale restriction lapsed conner malaysia earned an additional dollar_figure over the amount it would have earned if it had sold the big_number shares on the date the restrictions lapsed on date year following the ipo closing date the final restriction on sale lapsed the closing price of read-rite shares at this time was dollar_figure-3 on date conner malaysia sold all of its remaining read-rite shares big_number shares at an average price of dollar_figure-1 per share this sale yielded proceeds of dollar_figure between date and date the price of read-rite shares fell by dollar_figure-7 per share thus by holding the big_number read-rite shares beyond the date of the lapse of the third sales restriction conner malaysia lost dollar_figure million in proceeds that it would have received had it sold the shares on date in conner malaysia received gross_proceeds of dollar_figure from the sale of the read-rite shares conner malaysia subtracted dollar_figure the discounted value of the read-rite shares from the gross_proceeds of sale and reported a -- - book gain from the sale of the read-rite shares in the amount of dollar_figure discussion the subpart_f provisions sec_951 through require u s shareholders of a controlled_foreign_corporation cfc to recognize certain income subpart_f_income at the time the cfc earns that income rather than later when such earnings are distributed as a dividend subpart_f_income includes foreign_base_company_income as determined under sec_954 see sec_952 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income fphci current taxation of fphci under the subpart_f regime is intended to tax income which is passive in character s rept 87th cong 2d sess 1962_3_cb_707 in enacting the fphci subpart_f provisions congress intended to tax income that arose from portfolio types of investments or where the company was merely passively receiving investment_income id pincite accordingly gains arising from a cfc’s passive or portfolio investments typically create fphci under sec_954 see eg sec_954 a treating dividends interest rents and annuities as fphci and b treating the proceeds the parties agree that conner malaysia is a cfc of conner - li - on the sale of property that gives rise to dividends interest rents and annuities as fphci consistent with the general congressional scheme of not including a cfc’s income from conduct of an active trade_or_business within the definition of subpart_f_income the regulations specifically exclude from the fphci definition gain from the sale of the operating_assets of a cfc’ss active trade_or_business see sec_954 b sec_1_954-2t e iv v and vi temporary income_tax regs fed reg date thus under the subpart_f_income regime and the definition of fphci a cfc’s gain on the sale_or_exchange of property used in its trade_or_business does not constitute fphci the parties in this case agree that any gain from conner malaysia’s sale of the assets constitutes gain from the sale of operating_assets used in its trade_or_business and that therefore such gain does not constitute fphci the issue before us is whether the portion of the gain relating to the increase in the value of the read-rite shares during the period in which conner malaysia was prohibited from selling the stock should be characterized by reference to the sale of the assets or characterized as arising from a passive investment in the read-rite shares unrelated to the sale of the assets petitioner contends that conner malaysia’s receipt and sale of the restricted read-rite shares were part and parcel of and integrally related to its sale of the assets therefore petitioner argues that under the relation-back doctrine the gain on the sale of the shares was inexorably tied to the gain on the sale of the assets and does not constitute foreign_personal_holding_company_income respondent contends that the facts in this case do not support the application of the relation-back doctrine and the gain on the sale of the stock cannot be characterized by reference to the earlier asset sale generally the relation-back doctrine established by the supreme court in 344_us_6 stands for the principle that a subsequent event which is so integrally related to a prior event that the two events are in effect part and parcel of the same transaction should be treated as having the same character as the prior event the doctrine is premised on the idea that the tax consequences petitioner admits that any net gain resulting from an increase in stock price after the lapsing of the sales restriction should constitute fphci should be the same as if the subsequent event had occurred at the time of the prior event in arrowsmith v commissioner supra pincite the taxpayers liguidated a corporation in which they had equal stock ownership partial distributions were made from to and the taxpayers classified and reported these distributions as capital_gains in each year in years after the last distribution a judgment was entered against the taxpayers as the corporation’s transferees each taxpayer paid his or her share of the judgment and deducted his or her payment as an ordinary business_expense the commissioner characterized the taxpayers’ payments made pursuant to the judgment in as capital losses not ordinary expenses that arose out of the original liquidation the commissioner maintained that the payment of the judgment ‘grew out of was related to and took its character from a capital transaction’ and that the judgment payments could not be disassociated in their ultimate the relation-back doctrine is commonly employed to distinguish between capital and ordinary treatment of a transaction the problem usually arises when a court must distinguish between capital and ordinary treatment in determining the character of a subsequent gain_or_loss which is directly related to an earlier transaction to that end courts routinely hold that if there has been an adjustment renegotiation or revision of the original selling_price of the asset the character of the subsequent transaction follows the character of the initial transaction the relation-back doctrine has also been used to prevent taxpayers from receiving what is effectively a double benefit character from the distributions in liquidation which such payments would have served to diminish 15_tc_876 revd sub nom 193_f2d_734 2d cir affd 344_us_6 the supreme court agreed with the commissioner’s position and held that the payments by the taxpayers were allowable only as capital losses because they arose from the earlier capital_transaction courts have applied the arrowsmith v commissioner supra relation--back doctrine in favor of both the taxpayer and the government in a myriad of factual settings ’ the relation-back doctrine has also been invoked under different labels such as the tax_benefit_rule of 394_us_678 or the origin of claim rule established in cases such as clay v commissioner tcmemo_1981_375 regardless of the label given to the principle this court has consistently framed it as follows the most appropriate tax treatment of the transaction in the later year is obtained by examining the ’ for example the relation-back doctrine has been utilized not only in the context of corporate liguidations but also in the context of settling lawsuits or paying attorneys’ fees in connection with a previous disposition of property kimbell v united_states 490_f2d_203 5th cir refunding or adjusting purchase prices 394_us_678 and cases dealing with section b of the securities and exchange act of currently codified pincite u s c sec_78p b 529_f2d_609 10th cir revg tcmemo_1973_275 -- - circumstances surrounding the related transaction in the earlier year because of the relationship between the transactions and it is immaterial whether such a result favors the taxpayer or the government 65_tc_182 in bresler the taxpayers sold their small_business corporation’s sec_1231 property at a significant loss in the taxpayers reported their share of the loss on their own returns as a net_operating_loss that reduced their ordinary_income in the same year they commenced a lawsuit against a competitor for alleged antitrust violations claiming damages that included the full amount of their loss from the sale of assets in the case was settled on the income_tax return the taxpayers claimed that the majority of the settlement proceeds was to reimburse them for the loss they realized upon the sale of their corporation’s assets and that those proceeds were taxable as capital_gain and not as ordinary_income the commissioner maintained that the proceeds should be treated as ordinary_income the tax_court agreeing with the commissioner and treating the proceeds as ordinary_income stated if taxpayers’ corporation had received the antitrust settlement in any portion representing compensation_for the loss on the sale of its sec_1231 property would have merely reduced its ordinary_loss arrowsmith requires that the gain realized in be treated in the same manner as if it had been received in since the gain if received in would have resulted in an increase in ordinary_income it is not transformed into capital_gain by a mere delay in -- - receipt the subsequent gain is part and parcel of the original loss_transaction and cannot be segregated for tax purposes the gain in is merely an adjustment of the prior sale price it is not a new and independent sale_or_exchange of sec_1231 property the receipt of the payment in was merely the completion of a prior transaction arrowsmith requires us to treat both events as a unified transaction id pincite citations omitted emphasis supplied simply stated the doctrine set forth in arrowsmith v commissioner supra is that the tax treatment of a transaction occurring in year may control the tax treatment afforded a second transaction in a subsequent year where both transactions are integrally related this doctrine does not breach the principle of the annual_accounting_period because no attempt is made to reopen and readjust the treatment of the original transaction see id pincite in order for arrowsmith v commissioner supra to apply however there must be a relationship between two transactions which is sufficient to require the conclusion that both transactions are parts of a unified whole in arrowsmith the supreme court found such relationship in part because the payment at issue would have been offset against the capital_gain had both transactions occurred in the same year likewise in bresler v commissioner supra a sufficient relationship was found because the settlement proceeds paid ina subsequent year would have been offset against the original loss_transaction had both events occurred in the same year the question we must ask then is whether the two transactions in this case were part and parcel of one 24_tc_529 affd 242_f2d_938 9th cir if so then the gain_or_loss in the subseguent year must take its character from the transaction in the earlier year see bresler v commissioner t c pincite 344_us_6 we addressed an analogous situation in 64_tc_571 and concluded that the relation-back doctrine did not apply in slater the taxpayer was granted an option to purchase restricted shares of his employer’s stock the taxpayer exercised his option in date and when the restrictions lapsed in date recognized the difference between the stock’s exercise price and its fair_market_value as ordinary_income the following year in date the shares were sold at a loss the taxpayer attempted to argue that under the relation-back doctrine the loss should be characterized as an ordinary_loss by reference to the character of the gain that had been recognized when the restrictions lapsed the taxpayer argued that because he had received the options as part of his employment the loss on the shares should relate back to his employment we rejected the taxpayer’s argument finding instead that no relationship existed between the taxpayer’s employment and -- - the loss on the sale of the shares we concluded that when the taxpayer purchased the stock he became an investor in the stock and any subsequent gain_or_loss is due to the fortunes of the company accordingly his loss was not found to be integrally related to the circumstances under which he acquired the stock and we declined to apply the arrowsmith v commissioner supra doctrine petitioner argues that slater v commissioner supra is inapposite because the sale giving rise to the recognition of the entire loss at issue in that case occurred months after the restrictions on the stock lapsed petitioner contends that no one including the commissioner doubted that the restrictions on the shares of stock linked the taxpayer’s exercise of the options in to his income from the shares in it is true that the taxpayer sold the stock months after the restrictions lapsed and no argument was ever made that a portion of the loss was attributable to the restricted_period indeed the restricted_period was addressed in slater v commissioner supra only to the extent that the taxpayers the reporting of the bargain element as ordinary_income by the taxpayers in when the restrictions lapsed was not governed by the relation-back doctrine as such we do not view petitioner’s statement regarding the link between the exercise of the option and the reporting of the bargain element as instructive in determining whether the relation-back doctrine applies to the facts of this case reported additional ordinary_income for the bargain element of the stock when the restricted_period ended what is important about slater however is our statement that when the taxpayer purchased the stock at a bargain it was as if he had been paid additional compensation which was used to purchase the stock thereby he became an investor in the stock and any subsequent gain_or_loss is due to the fortunes of the company id pincite thus we considered the taxpayer in slater v commissioner supra to have become an investor in the stock in date and we did not view the restricted_period as altering when the taxpayer became an investor similarly in the present case we view petitioner as an investor in read-rite at the time the shares were received we do not find the gain on the sale of the read-rite stock to be integrally related to the circumstances under which petitioner acquired the stock after receiving the read-rite shares as consideration for the assets conner malaysia became an investor in the stock and any subsequent gain_or_loss was due to the fortunes of read-rite in the marketplace in addition the value of the read-rite shares was independently determined upon sale by investors in the stock market and was not integrally related to conner malaysia’s former sale of assets to read-rite further any gain_or_loss on the read-rite shares during the restricted_period had no - - impact on the agreed upon sales_price of the assets the asset purchase agreement did not provide for an adjustment or revision of the purchase_price at the end of the restricted_period as such the first transaction terminated when the assets were sold and the subsequent sale of the read-rite stock was a new transaction that should be considered entirely separate and independent for tax purposes accordingly the facts of this case provide no basis for applying the relation-back doctrine_of arrowsmith v commissioner supra petitioner makes several contrary arguments first petitioner contends that the lockup agreement and restrictions on the read-rite shares were the integral links tying conner malaysia’s sale of the read-rite shares to its receipt of the shares in exchange for the assets according to petitioner both the receipt of the read-rite shares and the sale restrictions imposed on conner malaysia by read-rite and its underwriters was an integral part of conner malaysia’s sale of the assets thus petitioner argues that the sale of the read- rite shares upon lapse of the sale restrictions arose out of and was part and parcel of the same transaction the fact that restricted_stock was used as consideration for the asset sale does not integrally tie the two transactions together regardless of when conner malaysia could sell the read-rite shares the subsequent sale of those shares did not --- - involve any adjustment renegotiation or revision of the original selling_price of the assets the restrictions simply prevented conner malaysia from selling the shares during the lockup period the restrictions did not in any way change the value of the assets or the aggregate consideration as stated in the asset purchase agreement that the parties agreed upon once the assets were sold any fluctuations in the read-rite stock during the restricted_period were due to the fortunes of read-rite and market forces and had nothing to do with the value of the assets sold the two transactions were not tied together for example if the read-rite shares became worthless during the restricted_period it would not then follow that the assets became worthless as well the assets had an agreed upon value and any subsequent gain_or_loss on the read-rite shares had no effect on such value as such the fact that the consideration for the assets was restricted_stock does not provide the requisite link for the application of the relation- back doctrine petitioner also contends that the fact that the assets were purchased for stock rather than cash also provides the requisite link to apply the relation-back doctrine while it is true that read-rite shares were ultimately received in exchange for the assets it is also true that a purchase_price was agreed upon and then paid in stock the parties initially agreed to -- - sell the assets for dollar_figure payable in read-rite shares a subsequent adjustment based on an appraisal of the inventory and fixed assets reduced the aggregate consideration to dollar_figure this amount represented the fixed noncontingent purchase_price for which conner malaysia agreed to sell its assets the number of read-rite shares to be delivered to conner malaysia as consideration for the assets was determined by dividing this amount by the ipo per share price of read rite stock nothing in the asset purchase agreement gave any indication that the sales_price for the assets could not be determined until the restrictions on the read-rite stock lapsed there is also no indication in the asset purchase agreement that any subsequent gain on conner malaysia’s sale of the read-rite shares merely represented an adjustment or additional portion of the purchase_price of the assets thus the fact that the consideration for the assets was read-rite stock does not by itself provide an integral link between the two transactions petitioner also cites several cases that were decided under the open_transaction doctrine these cases however are under the open_transaction doctrine the original transaction is held open and the resulting tax consequences are suspended while under the relation-back doctrine the original transaction is closed and the subsequent taxable transaction receives its character based on the original transaction unlike the relation-back doctrine the touchstone for use of the open_transaction doctrine is the inability to value what was received in the original transaction - - irrelevant to our analysis since neither party is advocating for the application of the open_transaction doctrine in the present case indeed the fact that conner malaysia discounted and valued the restricted shares in indicates that they treated the asset sale as a closed transaction in petitioner nevertheless argues that the logic and analysis used in 840_f2d_642 9th cir affg tcmemo_1985_572 and 509_f2d_1398 9th cir are controlling in the instant case even though those cases did not cite arrowsmith v commissioner supra and were decided using the open_transaction doctrine we disagree while similarities may exist between relation-back cases and open_transaction cases they nonetheless involve different principles and we simply cannot rely on cases that were decided based on the open_transaction doctrine in order to decide a case that neither party disputes involved a closed transaction petitioner acquired the read-rite shares at a set price which was not at all dependent on what it subsequently obtained from unrelated third parties upon the sale of the restricted shares petitioner did not introduce any evidence that conner malaysia and read-rite intended the asset price to be determined after the read-rite shares were sold or the restrictions lapsed the fact that conner malaysia assumed the risk that it was -- - selling its assets in exchange for stock that could be worthless by the time conner malaysia was free to dispose_of it does not change the fact that any such decrease in the value of the shares was unrelated to the asset sale furthermore the restrictions addressed the ability of conner malaysia to trade the read-rite shares and did not specifically prohibit conner malaysia from pledging the shares as collateral or borrowing against the shares during the lockup period thus despite the restrictions it was possible for conner malaysia to realize value from the read-rite shares during the restricted_period and any such value would be separate and independent from the asset sale in short conner malaysia’s receipt of the read-rite shares in exchange for its assets represents a transaction that is not part and parcel of conner malaysia’s subsequent sale of such shares the facts simply do not demonstrate the reguisite link between the receipt of the read-rite shares and the subsequent sale of those shares necessary to apply the relation-back doctrine ‘0 respondent stresses that the relation-back doctrine has never been applied in the subpart_f setting we note that our conclusion that the relation-back doctrine is not applicable in the instant case does not necessarily bar the use of the relation-back doctrine in other situations within the subpart_f arena - - in light of the foregoing and considering the facts of this case we hold that the relation-back doctrine established in arrowsmith v commissioner supra does not apply for purposes of characterizing conner malaysia’s gain on the sale of the read-rite stock accordingly petitioner’s gain on the sale of the read-rite stock constitutes fphci we have considered the parties’ remaining arguments and find them either irrelevant or unnecessary for resolving the parties’ controversy to reflect the foregoing an order will be issued denying petitioner’s motion for partial summary_judgment and granting respondent’s motion for partial summary_judgment
